Citation Nr: 0809876	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  02-11 004A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1978 to October 1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from April and August 2001 rating decisions 
by the RO in Montgomery, Alabama.

The veteran was afforded a video hearing before the 
undersigned Veterans Law Judge in July 2003.  In February 
2004, these matters were remanded to ensure compliance with 
the Veterans Claims Assistance Act (VCAA) and for further 
evidentiary development.  These matters were again remanded 
in June 2006 for additional development.

The claim of SMC is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

The record contains credible supporting evidence of an in-
service stressor to support the diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.

II. Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

With regard to the validity of the in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b).  

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38  C.F.R. §§ 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994). 

III. Analysis

All of the evidence in the veteran's claims file with an 
emphasis on the evidence relevant to the appeal has been 
reviewed.  The Board will summarize the relevant evidence. 

There is no evidence that the veteran engaged in combat and 
he has made no allegation to the contrary.  Consequently, his 
stressor must be corroborated by credible supporting 
evidence.  The veteran contends that his PTSD is due to an 
incident in service when he was pinned between a truck and 
the wall of an aircraft on a training mission.  

The service medical records show that in July 1980 the 
veteran was carried by ambulance to medical treatment for low 
back pain after he was pinned between the wall [of an 
aircraft] and a truck, which is credible supporting evidence 
of the in-service stressor.



After service, private medical records disclose that after 
psychological testing PTSD was diagnosed in April 2000.  The 
diagnosis was based on a different in-service stressor than 
the one documented in the service medical records in July 
1980. 

On VA examination in February 2001, there were several 
psychiatric diagnoses, including PTSD, but the examiner did 
not relate the diagnosis of PTSD to an in-service stressor.  

In order to determine whether the corroborated in-service 
stressor was significantly traumatic to produce PTSD and 
whether the diagnosis was indeed based on the in-service 
stressor, the Board remanded the claim for a VA examination, 
which was conducted in March 2007.  On examination, the 
examiner stated that being pinned by the truck fit the 
definition of a traumatic event as defined by Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM IV), 
and then expressed the opinion that the veteran's PTSD likely 
resulted from that event.  

In light of credible supporting evidence of an in-service 
stressor and a current diagnosis of PTSD that has been 
associated with the in-service stressor by a competent 
medical opinion, and as the evidence is uncontroverted, all 
elements necessary to establish service connection for post-
traumatic stress disorder have been met.   


ORDER

Service connection for PTSD is granted.




REMAND

The record shows that the veteran was last examined for aid 
and attendance in April 2004.  In November 2006, the veteran 
submitted several lay statements from a friends and family 
members who had observed that his condition had progressively 
worsened.  As the statements suggest a material change in the 
veteran's disability picture and with the grant of service 
connection for PTSD, an additional service-connected 
disability, a reexamination under 38 C.F.R. § 3.327 is 
warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination for aid and attendance.  The 
claims folder should be made available 
for review by the examiner. 

The examiner is asked to determine 
whether the veteran's service- connected 
disabilities render him in need of the 
regular aid and attendance of another 
person, considering such factors as: the 
inability to dress or undress himself, or 
to keep himself ordinarily clean and 
presentable; the inability to feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness; the inability to attend to the 
wants of nature; or incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the veteran from hazards or dangers 
incident to his daily environment. 

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provided the 
veteran a supplemental statement of the 
case and return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


